Citation Nr: 0734472	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
clavicular injury (cracked collar bone).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claims of entitlement to service connection for a 
cracked collar bone, left knee degenerative joint disease and 
bilateral leg pain.

The issues of service connection for right and left leg 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was treated for problems with his left 
sternoclavicular and right acromioclavicular areas after 
parachute jumps while he was on active duty.

2.  Current medical records, dated in February 2000, and May 
2003, indicate that the appellant has bony joint changes of 
the left sternoclavicular joint with decreased range of 
motion, as well as osteoarthritic changes of the right 
acromioclavicular joint with loss of function due to pain.

3.  There is competent medical evidence relating the 
appellant's current left and right clavicular pathology to 
parachute jumps during his active service.

4.  The appellant was not treated for any left knee problem 
while he was on active duty.

5.  No left knee arthritis was clinically demonstrated within 
one year after the appellant's discharge from service.

6.  There is no competent medical evidence of any nexus 
between the appellant's current left knee pathology, to 
include arthritis, and his active service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of service connection 
for bony joint changes of the left sternoclavicular joint and 
osteoarthritis of the right acromioclavicular joint have been 
met.  38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1137, 5102, 
5103, 5103A, and 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.309 (2007).

2.  The criteria for the assignment of service connection for 
a left knee disorder have not been met.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1137, 5102, 5103, 5103A, and 5107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In view of 
the Board's favorable disposition of the claims for service 
connection for the left and right clavicle disorders, the 
Board finds that all notification and development action 
needed to fairly adjudicate those two claims has been 
accomplished.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

Before addressing the merits of the appellant's left knee 
service connection claim on appeal, the Board is required to 
ensure that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Furthermore, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant be 
provided "at the time" of, or "immediately after," the VA's 
receipt of a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the appellant's 
claimed left knee disorder.  Consequently, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

The record reflects that, by letters dated in January 
2003(prior to the rating on appeal), and January 2004, the 
appellant was provided the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the service connection claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records are included in the claims 
file.  The appellant was afforded VA medical examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in June 
1961; no findings pertaining to any joint disease or 
condition were made at that time.  In December 1962, the 
appellant was treated in the orthopedic clinic after he 
landed hard during a parachute jump.  He complained of pain 
in his chest with deep breathing, as well as pain in his neck 
with movement.  On physical examination, there was tenderness 
of the sternocleidomatoid muscle (SCM) (located at the 
sternal head of the clavicle) as well as the trapezius 
muscle; there was no designation of left or right.  The 
clinical diagnosis was contusions and muscle strain.  In June 
1963, the appellant again sought treatment after a parachute 
jump resulted in injury - this time, to his shoulder.  On 
physical examination, there was tenderness of the right 
acromioclavicular (A-C) joint.  There was no evidence of 
separation.  The shoulder was taped and the appellant's arm 
was placed in a sling.  A week later, the appellant was still 
in pain and still in the sling.  The appellant underwent a 
service separation examination in June 1963; there were no 
clinical findings during that examination that pertained to 
any joint.

Post-service private medical records dated between April 1999 
and June 2004 indicate that the appellant sought treatment 
for complaints of right knee pain in April 1999; he did not 
mention any problems with the left knee and no clinical 
findings pertaining to the left knee were made by the 
physician.  The report of a CT scan of the appellant's chest 
performed in February 2000 indicates that there were old bony 
joint changes of the left sternoclavicular joint. There is no 
mention of any left knee problem or pathology in any of the 
clinical records from this private clinic.

The appellant underwent VA medical examination in May 2003; 
he said that he had incurred various injuries in service from 
parachute jump landings.  (The appellant's DD Form 214 states 
that he was awarded the Parachutist Badge.)  On physical 
examination, the appellant demonstrated decreased range of 
motion in each shoulder and in the left knee; the examiner 
indicated that motion stopped when pain began.  Radiographic 
examination revealed mild to moderate osteoarthritis of the 
knees, as well as mild osteoarthritic changes at the right 
acromioclavicular joint.  The examiner did not render any 
opinion as to the etiology or the onset date of any one of 
these conditions.

In March 2004, the appellant private doctor stated in a 
written statement that it was "very likely" that the 
appellant's arthritic pain in the neck and back was caused by 
his parachute accident.  In a July 2004 follow-up statement, 
this doctor referenced the appellant's clavicle injury, as 
well as his lumbar spine and cervical spine injuries for 
which service connection has been granted.  He related that 
although he could not say for certain what caused 
degenerative changes listed above (the list included cervical 
spine degenerative changes, old bony changes of the left 
sternoclavicular joint, and degenerative changes of the 
lumbar spine), that he did stand by his earlier statement.  
(He was referring to his March 2004 statement in which he 
related that the veteran's pain in the neck and back was 
caused by or made worse by his parachute accident in 1963).  
He further stated, once again, that the changes could be 
caused or made worse by the parachute accident the veteran 
had in the past.  

Firstly, to the extent that the appellant is shown to have 
any clavicle or left knee disorder, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to some incident of 
military service.  

Secondly, while the appellant was treated for both 
sternoclavicular and acromioclavicular injuries in service, 
the evidence of record indicates that the appellant received 
no in-service treatment for any left knee condition.  There 
is no medical evidence of record to establish that he 
experienced any left knee disorder within one year after his 
separation from service.  There is no clinical notation in 
the service medical records of any complaints of, treatment 
for, or diagnosis of, any left knee pain or disorder and 
there is no clinical documentation of any left knee disorder 
until many years after the appellant's separation from 
service.  The July 2004 letter from the appellant's private 
physician lists the appellant's current joint disorders, but 
makes no mention of any left knee arthritis or other left 
knee pathology.  

The first clinical evidence of the existence of any left knee 
pathology is found in the May 2003 VA examination report in 
which radiographic evidence of left knee osteoarthritis and 
limitation of motion due to pain are noted.  The lack of any 
evidence of symptoms until almost forty years after the 
appellant's August 1963 separation from service is itself 
evidence which also strongly suggests that claimed left knee 
condition is not traceable to his active service.  In Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit affirmed a decision 
which held that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service.  
Although Maxson is not directly on point in this case, as it 
deals with aggravation during service, it does indicate that 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  The Board concludes, therefore, that 
the evidence does not support a finding of any causal 
connection between the appellant's current claimed left knee 
disorder and his military service whether on a direct basis 
or a presumptive basis.

Thirdly, service connection requires a causal nexus between a 
current condition and service.  In this case, there are 
private medical opinions that, which seen in totality, 
support the appellant's contention that his documented 
clavicular injuries in service are etiologically related to 
his current left and right clavicle degenerative changes and 
decreased range of motion.  There is no competent medical 
opinion to the contrary.  However, nowhere in the evidence of 
record is there found any clinical notation suggesting that 
the appellant's current left knee pathology is in any way 
linked to any incident of his active service.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the appellant's current left knee pathology and his 
active service.

The appellant's own assertions that his current left knee 
pathology was caused by an injury in service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about such matters.  Although 
the appellant is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

Absent credible evidence of any in-service left knee injury, 
none of the evidence of record is capable of substantiating 
the left knee claim.  In sum, the Board concludes that the 
preponderance of the evidence establishes that the appellant 
incurred post-service left knee osteoarthritis unrelated to 
his military service and that there is no competent evidence 
that he incurred any left knee disorder in service.  None of 
the medical evidence of record establishes that the 
appellant's current left knee pathology was manifest in 
service or that his current left knee pathology, including 
arthritis, is causally related to any event in service.  

On the other hand, there is in-service medical evidence that 
the appellant incurred clavicular injuries in service.  The 
appellant's current degenerative changes of the clavicle are 
located in the same anatomic areas as the areas treated in 
service - namely the sternocleidomastoid area and the 
acromioclavicular area.  The development of arthritic changes 
in those two exact areas could be a coincidence or it could 
demonstrate etiology and onset date.  A competent medical 
opinion has attributed the appellant's arthritis to his in-
service parachute jumps.  Based on the above, the Board finds 
that the evidence is in equipoise as to whether the appellant 
currently has left sternoclavicular joint bony changes and 
right acromioclavicular joint osteoarthritis that were 
incurred as a result of his parachute jumps in service.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for osteoarthritis of 
the left sternoclavicular joint and the right 
acromioclavicular joint is granted.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's left knee 
pathology, including arthritis, is not related to his active 
service on a direct basis.  While it is apparent that the 
appellant currently has left knee degenerative changes, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any left knee pathology and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a left knee disorder, including arthritis.  As 
such, the evidence is insufficient to support a grant of 
service connection for any left knee disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any currently demonstrated left knee condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for a left knee disorder, 
including arthritis, must be denied.  The Board finds that 
the evidence of record is not in equipoise on the question of 
whether the appellant has any current left knee pathology 
that should be service connected.

Because the preponderance of the evidence is against the left 
knee service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for left sternoclavicular joint and right 
acromioclavicular joint arthritis is granted.

Service connection for a left knee disorder, including 
arthritis, is denied.




REMAND

The RO has only advised and analyzed the appellant's leg pain 
claims on the bases of direct service connection and 
presumptive service connection, without consideration of a 
theory of secondary service connection.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).  

The appellant is service connected for a lumbar spine 
disability.  Post-service private medical records, dated in 
September 2002, indicate that the appellant sought treatment 
for leg pain.  The examining physician stated that the 
appellant's condition most likely involved spinal stenosis 
and that the appellant's description of his leg pain seemed 
consistent with neurogenic claudication.  The report of the 
VA spine examination conducted in May 2003 indicates that the 
appellant exhibited neurological abnormalities in both of his 
lower extremities.  The examiner did not indicate whether 
these findings were related to the lumbar spine disability.  

The evidence of record at this time does not delineate 
whether or not the appellant's claimed right and left leg 
pains/neurogenic claudication are part and parcel of his 
lumbar spine disability.  Judicial interpretation of the 
matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition. Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation).  
The RO has not yet discussed the theory of secondary service 
connection.  This must be addressed on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In January 2003, and in January 2004, the appellant was sent 
VCAA letters.  The Board, however, finds that these letters 
are inadequate as both fail to inform the appellant of the 
type of evidence and information which is necessary to 
substantiate a secondary service connection claim.  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).   The appellant should be provided an appropriate 
VCAA notice letter.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must send the appellant a 
notice and assistance requirements letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The letter must:  

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim under 
38 C.F.R. § 3.310; 
(2) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(3) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

2.  The AMC/RO should obtain all actual 
clinical records not already of record 
concerning treatment for leg pain 
provided to the appellant from the date 
of the claim to the present, by all 
pertinent providers, including VA and 
private providers.  In particular, the 
records from the East Gadsen Clinic 
should be obtained.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any 
records obtained should be associated 
with the claims folders.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made. The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  Schedule the veteran for a VA 
orthopedic/neurological examination for 
the purpose of determining whether the 
veteran has a bilateral leg disability 
which is due to service or due to the 
veteran's service-connected back 
disability.  The claims file must be made 
available to and reviewed by the doctor.  
The doctor must give an opinion as to 
whether the veteran's has a diagnosed 
bilateral leg condition.  If so, the 
doctor should give an opinion as to the 
etiology of the veteran's right and left 
leg disability, to include whether it is 
related to service (i.e., parachute 
jumping in service) or to his service-
connected back disability.  

The physician must provide a complete 
rationale for all opinions expressed.

5.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.310 
and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The re-adjudication should 
include consideration of whether any 
claimed leg pathology has been caused or 
made worse by the appellant's service-
connected lumbar spine disability.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


